Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I. in the reply filed on 6/30/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected grouping of inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/30/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, and 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 2-4, 6-9, 11 and 12 recites the broad recitations of polyols [claim 2], amounts of polyols [claims 3 & 4], hydrohaloolefin [claim 6], amounts of hydrohaloolefin [claim 7], nitrogen catalyst [claim 8], groups on nitrogen catalyst [claim 9] , tin catalysts [claim 11] and amounts of materials [claim 12] and the claim also recites “preferable” selections or ranges of amount values from the recited selections or ranges of amount values which are the narrower statement of the ranges/limitations. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Appropriate corrections are required.

Additionally, Claim 6 is confusing as to intent in that it can not be determined what structures are being referred to by the abbreviations of these claims. The compound name needs to be recited with first use of the abbreviation in the claims. Further, claim is confusing because it can not be determined what structure is associated with the abbreviation “HFO-1336mzz”. It appears “1336mzzm” was intended and correction needs to be made when adding the compound names to these claims. 

Claim 10 is rejected as being dependent on rejected claim 9.  Further, claims 9 & 10 are confusing as to intent as it can not be determined how an ion such as those of claims 9 and 10 can be considered a compound.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7, 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al.(2014/0339723).
Taylor et al. discloses polyol components comprising polyols sufficient to meet the polyols as claimed [claimed 2 & 4]{see para [0057] and Examples} in amounts as claimed[claims 3 & 12]{see Table III}, gaseous blowing agents that may include hydrohaloolefins as claimed{para [0062], nitrogen catalysts including pentamethyldiethylenetriamine and others as claimed [claim 8] in amounts as claimed [claim12]{see examples and para [0058]}, and sulfur containing tin catalysts including dibutyltindilaurylmercaptide [claim 11]{see Table III} {see also paras [0057]-[0062], Tables and Examples}.
Taylor et al. differs from applicants’ claims in that it does not specifically require the particular hydrohaloolefins as defined by the claims.  However, these selections are particularly identified by Taylor et al. for their recognized blowing effect and low ozone depleting characteristics {paras [0061] & [0062].  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized any of the hydrohaloolefins provided for by Taylor et al., including molecules and isomers of 1234, including 1234yf, in any amounts as allowed for by Taylor et al.{para [0062]} [note claims 7 & 12 regarding amounts] for the purpose of imparting their recognized low ozone depleting foam blowing effects in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.
Regarding difference that may be evident in the range of polyol amount values for the polyol selections of claim 4, it is held that Taylor et al. {para [0057]} allows for selections, including at least aliphatic polyether polyol or aromatic polyester polyols inclusively utilized as sole polyol components, for purposes of achieving acceptable B-side reactant functionality requirements.  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized any of these polyols of Taylor et al., including at least aliphatic polyether polyol or aromatic polyester polyol as sole polyols  (i.e. 100%) for the purpose of providing B-side functionality effects for intended polyurethane foam synthesis in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.
 
Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al.(2014/0339723) as applied to claims 1-4, 7, 8 and 12 above, and further in view of Ross et al.(2012/0248371).
Taylor et al. differs from claim 5 in that the HFO-1234ze(E) stereoisomer is not particularly exemplified as a selected molecule or isomer of HFO-1234.  However, Ross et al. discloses this to be a well-studied and useful functionally equivalent HFO-1234 blowing agent to offer good environmental impacts to polyol premixes formed (paras [0013] & [0023]-[0025]).  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized the functionally equivalent HFO-1234ze(E) stereoisomer of Ross et al. as a blowing agent in the preparations of Taylor et al. for the purpose of imparting its recognized environmental benefits to mixes formed in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.  
Taylor et al. differs from claim 6 in that the hydrohaloolefins of this claim are not particularly exemplified.  However, Ross et al. discloses HFO-1233zd and HFO-1336mzzm to be a well-studied and useful functionally equivalent HFO blowing agent offering good environmental impacts to polyol premixes formed (paras [0013] & [0023]-[0025]).  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized the functionally equivalent HFO-1233zd and HFO-1336mzzm compounds of Ross et al. as a blowing agent in the preparations of Taylor et al. for the purpose of imparting its recognized environmental benefits to mixes formed in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.  
Additionally, regarding these selections through the combination to address the differences of claims 5 & 6, it is noted that it is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances. In re Ruff 118 USPQ 343; In re Jezel 158 USPQ 99.  Further, the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious. In re Font, 213 USPQ 532. 


Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al.(2014/0339723) as applied to claims 1-4, 7, 8 and 12 above, and further in view of Ross et al.(2012/0248371).
Taylor et al. differs from claims 9 and 10 in that ammonium compounds of these claims are not particularly required.  However, Albach et al. discloses these to be a well-studied and useful functionally equivalent amine catalysts (paras [0031]) with many of those of Taylor et al.’s disclosure for their catalytic function in systems of the instant concern.  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized the functionally equivalent ammonium compounds of Albach et al. as amine catalysts in the preparations of Taylor et al. for the purpose of imparting their recognized catalytic function in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.  Hereto, it applies that it is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances. In re Ruff 118 USPQ 343; In re Jezel 158 USPQ 99.  Further, the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious. In re Font, 213 USPQ 532. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN M COONEY/               Primary Examiner, Art Unit 1765